Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant's preliminary submission dated 9/16/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/22 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patents No. 9803851, 10584865, 11009225, and 11015798. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent cases claim a narrower scope of claims 21 and 28 of the instant application. See the table below for claim 21 (claim 28 would be rejected under similar comparison):
Instant App 
US 9803851
US 10584865
US 11009225
US 11015798
21. A water-resistant LED capture device comprising: a base module; and, a deformable cap module configured to assemble to the base module, 
1. A water-resistant LED capture device comprising: a base module; a cap module configured to assemble to the base module, 
1. A water-resistant LED capture device comprising: a base module; and, a cap module configured to assemble to the base module, 
1. A water-resistant LED capture device comprising: a base module; a cap module configured to assemble to the base module; and, a deformable sealing member, 
1. A water-resistant LED capture device comprising: a base module; and, a cap module configured to assemble to the base module, 
wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein assembling the base module to the cap module induces deformation of the cap module and results in compression that provides a first water-resistant seal between the cap module and the base module, 
wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device; and, a deformable sealing member that deforms as the cap module is assembled to the base module, wherein, when the cap module is assembled to the base module and the deformable sealing member is expanded, the deformable sealing member engages a fixing structure of the base module that captures the deformable sealing member in the base module to form an annular seal therebetween, wherein the annular seal forms a water resistant seal between the cap module and the base module along a substantially annular path, 
wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein the base module comprises a tapered base and the cap module comprises a tapered cap, such that assembling the tapered base to the tapered cap results in compression that provides a water-resistant seal to the water-resistant LED capture device, 
wherein the water-resistant LED capture device is assembled by: assembling the cap module to the base module; forming an internal cavity by the cap module and the base module as the cap module is assembled to the base module, the internal cavity being configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device; providing a sealing agent in the internal cavity as the cap module is assembled to the base module; deforming the deformable sealing member as the cap module is assembled to the base module; 
wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein a sealing agent is disposed in the internal cavity for providing water-resistant sealing, wherein assembling the base module to the cap module results in compression that provides a water-resistant seal to the water-resistant LED capture device, wherein, when the cap module is assembled to the base module, the base module engages a fixing structure of the cap module that captures the base module in the cap module to form a first water-resistant seal between the cap module and the base module, 
wherein, when the base module is inserted into the cap module, the base module defines at least two lumens extending longitudinally through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, 
wherein, when the deformable sealing member is inserted into the base module, the deformable sealing member and the base module define two lumens, each lumen configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, 
wherein, when the base module is inserted into the cap module, the base module defines two lumens extending longitudinally through at least a portion of the base module, each of the two lumens being configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, wherein, the water-resistant seal to the water-resistant LED capture device includes a water-resistant seal between the cap module and the base module and a water-resistant seal circumscribing each of the insulated conductors in the corresponding two lumens, wherein, when the cap module is assembled to the base module, the base module engages a fixing structure of the cap module that captures the base module in the cap module to form the water-resistant seal between the cap module and the base module, 
when the cap module is assembled into the base module and the deformable sealing member is expanded, using the deformable sealing member to engage the base module to form a first water resistant seal between the cap module and the base module along a substantially annular path; when the deformable sealing member is inserted into the base module, using the deformable sealing member and the base module to define two lumens, each lumen configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein; 
wherein, when the base module is inserted into the cap module, the base module defines two lumens extending longitudinally through at least a portion of the base module, each of the two lumens being configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, 
wherein assembling the cap module to the base module introduces a radial compression that reduces a mean cross-sectional area of each of the at least two lumens to form a second water-resistant seal circumscribing each of the insulated conductors in the corresponding at least two lumens, and, wherein the cap module provides an optical path from the received light-emitting device to an outside of the water-resistant LED capture device via at least one translucent or transparent portion of the cap module.
wherein assembling the cap module to the base module introduces a radial compression that reduces the mean cross-sectional area of each of the two lumens to form a water-resistant seal circumscribing each of the insulated conductors in the corresponding two lumens.
wherein assembling the cap module to the base module introduces a radial compression that reduces the mean cross-sectional area of each of the two lumens to form the water-resistant seal circumscribing each of the insulated conductors in the corresponding two lumens, wherein the cap module provides an optical path from the received light-emitting device to an outside of the water-resistant LED capture device via a translucent or transparent portion of the cap module.
and, upon the cap module being assembled to the base module, introducing a radial compression that reduces the mean cross-sectional area of each of the two lumens to form a second water-resistant seal circumscribing each of the insulated conductors in the corresponding two lumens.
wherein assembling the cap module to the base module introduces a radial compression that reduces the mean cross-sectional area of each of the two lumens to form a second water-resistant seal circumscribing each of the insulated conductors in the corresponding two lumens, wherein the cap module provides an optical path from the received light-emitting device to an outside of the water-resistant LED capture device via a translucent or transparent portion of the cap module.


Examiner's Note
Examiner notes that there are more than one species present in the disclosure and the prosecution path has made it apparent to the examiner that only one of the species will be ultimately claimed by this application. 
Examiner's Interview
In light of compact prosecution, the applicant's representative was contacted to discuss an allowable scope of some of the claim along with some clarifications. However, no agreement was reached at that time. The unaccepted proposed amendment included the following amendments to claim 21:
A water-resistant LED capture device comprising: a base module; and a deformable cap module configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein assembling the base module to the cap module induces deformation of the cap module and results in compression that provides a first water-resistant seal between the cap module and the base module, wherein, when the base module is inserted into the cap module, the base module defines at least two lumens extending longitudinally next to each other through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for an insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, wherein assembling the cap module to the base module introduces a radial compression that reduces a mean cross-sectional area of each of the at least two lumens to form a second water-resistant seal circumscribing each of the insulated conductors in the corresponding at least two lumens, and, wherein the cap module provides an optical path from the received light-emitting device to an outside of the water-resistant LED capture device via at least one translucent or transparent portion of the cap module; wherein the base module is configured to be inserted into the cap module, the base module includes two wire apertures that define the lumens, and the base module is configured to split at least partially along a plane that is substantially coplanar with an axis of each of the two lumens to open the two lumens.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "deformable sealing member" of claims 25 and 37 and ¶[0055] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 22-25 are recited to depend on claim 31. "A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed" (emphasis added). Furthermore, claims 23 and 31 are duplicate rending claim 23 further improper under 112(d) for not further limiting its parent claim. Therefore in light of compact prosecution, claims 22-25 are assumed to depend on claim 21. 
Claims are examined as best understood. 
Cited Prior Art
The following references are cited as either part of the rejections presented below or as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 
FAN WONG (US 6416203), WU (US 2013/0003390), CHEN (US 6123433), LIU (US 8511871); WONG (US 6719441); TSENG (US 7665863) and TSAI (US 9033548) (US 8628215).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over TSENG in view of CHEN.
Regarding claim 21, TSENG discloses a water-resistant LED capture device (FIG.s 11-5) comprising: a base module (such as 50 FIG. 2); and, a deformable cap module (such as 10 FIG. 2) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device (see 40 FIG. 2) therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein assembling the base module to the cap module induces deformation of the cap module and results in compression that provides a first water-resistant seal between the cap module and the base module (FIG. 3), wherein, when the base module is inserted into the cap module, the base module defines at least two lumens (including 511 and 521 FIG. 2) extending longitudinally through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for an insulated conductor (30 FIG. 2) from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein, wherein assembling the cap module to the base module introduces a radial compression that reduces a mean cross-sectional area of each of the at least two lumens to form a second water-resistant seal circumscribing each of the insulated conductors in the corresponding at least two lumens (FIG. 3 and note 522 FIG. 2), and, wherein the cap module provides an optical path from the received light-emitting device to an outside of the water-resistant LED capture device via at least one translucent or transparent portion of the cap module.
Regarding the compression that provides a first water-resistant seal between the cap module and the base module resulting from assembling the base module to the cap module that induces deformation of the cap module, one may argue that there is a gap shown in FIG. 3 of TSENG between 15 and 51. Therefore, the following prior art is provided for the water-resistant seal by tightened connection between the cap and base modules. 
CHEN teaches a water-resistant LED capture device (FIG.s 3-5) comprising: a base module (such as 2 FIG. 3); and, a deformable cap module (such as 8 FIG. 3) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein assembling the base module to the cap module induces deformation of the cap module and results in compression that provides a first water-resistant seal between the cap module and the base module (col. 1 line 52-56).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to closely attach the base and the cap modules, such as taught by CHEN, in the device of TSENG in order to improve the structural integrity of the assembly. 
Regarding the functional limitations in the claim, the applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
Claim 28 includes substantially the same scope as that of claim 21 and is thus rejected similarly. 
Regarding claim 22, the combination of TSENG in view of CHEN further teaches the base module is at least partially deformable and assembling the base module to the cap module induces deformation of the base module (structurally evident).
Regarding claim 24, TSENG further discloses the cap module has an aperture (11 FIG. 2) through which a lens of the light-emitting device projects when the light-emitting device is received in the internal cavity and the cap module is assembled to the base module.
Regarding claims 26 and 38, TSENG further discloses the cap module comprises a circumferential groove (such as 15 FIG. 3) in a surface of the cap module, and the base module comprises a circumferential ridge (such as 51 FIG. 3) around the base module, the circumferential groove configured to receive the circumferential ridge when the cap module is assembled to the base module.
Regarding claims 27 and 39, TSNEG does not explicitly show the base module comprises threads and the cap module comprises complementary threads configured to mate with the threads of the base module.
TSENG teaches groove and ridge in the cap and base modules (FIG.s 2 and 3). 
Therefore, absent persuasive evidence that the claimed configuration of connection is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known and workable connection method, such as complimentary threads, to connect the base and the cap modules, such that the base module comprises threads and the cap module comprises complementary threads configured to mate with the threads of the base module, in accordance to a preferred structural armament of the assembly optimal for its intended application. 
Regarding claim 29, the combination of TSENG in view of CHEN further teaches the cap module is at least partially deformable and assembling the base module to the cap module induces deformation of the cap module (structurally evident).
Regarding claim 30, the combination of TSENG in view of CHEN further teaches the base module is at least partially deformable and assembling the base module to the cap module induces deformation of the base module (structurally evident).
Regarding claim 36, TSENG further discloses the cap module has an aperture (11 FIG.s 2 and 3) through which a lens of the light-emitting device projects when the light-emitting device is received in the internal cavity and the cap module is assembled to the base module.
Regarding claim 40, the combination of TSENG in view of CHEN further teaches when the light-emitting device is received in the cavity and the cap module is assembled to the base module, the base module engages a base of the light-emitting device and forces the light-emitting device against an annular water-sealing surface of the cap module.
Claim 23 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSENG in view of CHEN, as applied above, and further in view of TSAI'215. 
Regarding claims 23 and 31, TSENG in view of CHEN does not explicitly show the base module is configured to split at least partially along a plane that is substantially coplanar with an axis of each of the two lumens.
TSAI'215 (FIG.s 1-5) teaches a base module (1 FIG. 2) that is configured to split at least partially along a plane that is substantially coplanar with an axis of each of two lumens (evident of FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a split in the base, such as taught by TSAI'215, with the base of TSENG in order to improve the operational modularity of the base by allowing for ease of access to the conductors. 
Regarding claim 32, TSAI'215 further teaches the base module comprises two substantially equally sized halves (FIG. 1) configured to split along the plane that is substantially coplanar with axes of each of the two lumens.
The motivation to combine is same as in claim 23 above. 
Regarding claim 33, the combination of TSENG in view of CHEN and TSAI'215 further teaches each half of the two substantially equally sized halves comprises a sandwich piece having two semi-cylindrical wire apertures along a longitudinal length, such that when a first sandwich piece is joined with a second sandwich piece, the two semi-cylindrical wire apertures of the first sandwich piece and the two semi-cylindrical wire apertures of the second sandwich piece define the two lumens (evident of FIG. 1 of TSAI'215).
The motivation to combine is same as in claim 23 above. 
Regarding claim 34, TSAI'215 further teaches each aperture of the two-semi-cylindrical wire apertures comprises two semi-cylindrical ribs (see 116 FIG. 1) configured to locally compress the insulated conductor when the insulated conductor is received in one aperture of the two-semi-cylindrical wire apertures.	
The motivation to combine is same as in claim 23 above. 
Regarding claim 35, TSAI'215 further teaches the first sandwich piece comprises a registration key configured to mate with a complementary registration key of the second sandwich piece, such that the first and second sandwich pieces may be joined to one another in a key-to-key fashion (see 114b and 115b FIG. 1).
Claim 25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSENG in view of CHEN, as applied above, and further in view of FAN WONG. 
Regarding claims 25 and 37, TSENG in view of CHEN does not explicitly show the base module comprises a deformable sealing member at least partially defining the at least two lumens.
FAN WONG teaches the base module comprises a deformable sealing member (such as 40 FIG. 5) at least partially defining the at least two lumens (formed by assembling 30 into 50 FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a deformable sealing member, such as taught by FAN WONG, with the assembly of TSENG in view of CHEN in order to yield further improve the structural integrity of the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875